Citation Nr: 0419288	
Decision Date: 07/16/04    Archive Date: 07/27/04	

DOCKET NO.  00-24 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for an appendectomy scar, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969.  

The current appeal arose from a May 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The RO denied 
entitlement to an increased (compensable) evaluation for the 
appendectomy scar.

However, by rating decision rendered in January 2001, the RO 
granted an increased evaluation of 10 percent for the 
disability at issue effective December 10, 1999, the date of 
the veteran's claim.  

In July 2003, the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that proceeding has been associated with the 
claims file.  

In January 2004, the Board remanded the case to the RO for 
further development and adjudicative action.  In March 2004, 
the RO most recently affirmed the determination previously 
entered, and returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's appendectomy scar is well-healed, 
superficial, tender and painful, but does not otherwise limit 
the function of the part affected.  It does not cover an area 
exceeding six square inches, and is not unstable.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for an appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (2002); 38 C.F.R. §§  4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 
38 C.F.R. § 4.118, DC 7801, 7802, 7803, 7804, 7805, as 
amended by 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  

In particular, the Secretary determined that VA should 
request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  



It is noted that the United States Court of Appeals for 
Veterans Claims (CAVC) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits which 
in this case was made prior to November 9, 2000, the date the 
VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.    

In the present case, the veteran filed the claim now at issue 
in December 1999.  By rating decision dated in January 2001, 
the 10 percent evaluation currently in effect was assigned 
for the disability at issue.  Only after that rating decision 
was promulgated did the RO provide notice to the appellant 
regarding what information and evidence must be submitted to 
substantiate the claim, as well as what evidence and 
information must be submitted by the claimant, what evidence 
and information will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  

While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  
In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up 
and until the most recent return of the case to the Board for 
further appellate review.  

The Board details below the ongoing adjudications of the 
claim at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice as well as assistance 
rendered.  The appellant was given notice of the requirements 
for an increased rating in the rating decisions dated in May 
2000 and January 2001, as well as in statements of the case 
issued in November 2000 and October 2001 and a supplemental 
statement of the case issued in November 2001.  

The RO also advised the appellant of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  The RO arranged for the 
disability at issue to be examined in conjunction with the 
current claim.  In addition, the veteran was afforded a 
personal hearing before the undersigned.  The veteran has not 
indicated that there is any additional evidence necessary for 
adjudication of his appeal.  

By letter dated in November 2002, the veteran was notified of 
the impact of the VCAA on his appeal, of VA's duty to assist 
him in obtaining evidence for his claim, what the evidence 
must demonstrate, and which evidence VA will acquire on his 
behalf, as opposed to that evidence or information that it 
was his responsibility to submit.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As such, all relevant facts have 
been properly developed, and all evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that 
pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Criteria

The veteran contends that symptomatology associated with his 
service-connected appendectomy scar is more severe than 
currently evaluated.  He cites increasing 
groin pain in the area of the scar in support thereof.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  

Moreover, when evaluating a given disability, its entire 
history must be taken into consideration.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, current 
clinical findings are of paramount importance.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  

The veteran's service-connected appendectomy scar has been 
evaluated under 38 C.F.R. § 4.118, DC 7804.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  

The Board must evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
is more favorable to his claim, if indeed one is more 
favorable than the other.  In a recent opinion, however, VA's 
Office of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-
00.  

In a March 2004 supplemental statement of the case, the RO 
considered the new regulations, and the new rating criteria 
were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

The criteria for evaluating the veteran's service-connected 
appendectomy scar previously in effect are contained in 
38 C.F.R. § 4.118, DC 7803-7805.  Therein, superficial, 
poorly nourished scars with repeated ulceration shall be 
evaluated as 10 percent disabling.  See 38 C.F.R. § 4.118, 
DC 7803.  Meanwhile, superficial, tender and painful scars on 
objective demonstration also shall be evaluated as 10 percent 
disabling.  See 38 C.F.R. § 4.118, DC 7804.  

Other scars that limit the function of the affected part 
shall be rated based upon limitation of that function.  See 
38 C.F.R. § 4.118, DC 7805.  

Effective August 30, 2002, the rating criteria for evaluating 
skin disorders such as that at issue specify that scars other 
than on the head, face, or neck that are deep or cause 
limited motion and that exceed 6 square inches shall be 
evaluated as 10 percent disabling.  To warrant the next 
higher evaluation (20 percent), areas covered by the scar 
must exceed 12 square inches.  To warrant the next higher 
evaluation (30 percent), the area affected by the scar must 
exceed 72 square inches.  
Finally, to warrant the highest schedular evaluation under 
this particular provision of the schedule, the area affected 
by the scar must exceed 144 square inches.  See 38 C.F.R. 
§ 7801.  

Meanwhile, scars, other than on the head, face, or neck that 
are superficial and that do not cause limited motion must 
cover an area of 144 or more square inches to warrant a 
10 percent rating.  See 38 C.F.R. § 4.118, DC 7802.  
Superficial scars that are unstable shall be evaluated as 
10 percent disabling.  See 38 C.F.R. § 4.118, DC 7803.  
Finally, the evaluation of superficial painful scars on 
examination shall be evaluated as 10 percent disabling, see 
38 C.F.R. § 4.118, DC 7804, while other scars shall be rated 
based upon limitation of function of the affected part.  See 
38 C.F.R. § 4.118, DC 7805.  It is within the foregoing 
context that the facts in this case must be evaluated.


Factual Background

Service medical records indicate that the veteran had an 
appendectomy while on active duty in 1969.  The appendectomy 
was uneventful, and no limiting residuals, 
to include the resultant scar, were found to prevent the 
veteran from returning to active duty.  He initially claimed 
service connection for this disorder shortly after military 
service.  Service connection was granted, and a 
noncompensable evaluation was assigned.  



As previously noted, the veteran claimed an increased rating 
in December 1999.  During a VA skin examination conducted in 
April 2000, the veteran complained of burning along the 
medial aspect of the appendectomy scar.  The scar was 
observed to be within the veteran's right lower quadrant, and 
was measured to be approximately 7 centimeters long.  No 
herniation regarding the scar was observed.  The examiner 
indicated that it was possible that a slight neuroma 
formation may have developed, although this was not apparent 
during physical examination.  

In October 2000, the veteran's private physician indicated 
that he had seen the veteran for recurrent incisional pain in 
the area of the appendectomy scar.  He indicated that the 
veteran had complained of recurring bouts of pain in that 
area for quite some time.  

During VA medical treatment conducted in 2000, the veteran 
complained of stinging and burning pain in the area of the 
appendectomy scar that had been present for approximately one 
year.  However, upon physical examination, the scar was noted 
to be well-healed and nontender.  

During private medical treatment conducted from 1991 to 2000, 
the veteran complained of abdominal pain.  Tenderness in the 
area of the appendectomy scar was observed.  However, the 
scar also was noted to be well-healed, and otherwise normal 
in appearance.  

The veteran then underwent a VA gastrointestinal examination 
in September 2001.  He complained of pain in the area of his 
appendectomy scar.  He also indicated that the pain increases 
in severity when he lifts more than 30 to 40 pounds.  The 
appendectomy scar was observed to be well healed without any 
sign of tenderness or other abnormality.  Status post 
appendectomy with good healing of the scar was diagnosed.  


The veteran then submitted a statement from his private 
physician dated in November 2001.  This indicated that the 
veteran had been evaluated for right-sided abdominal pain.  
However, all tests were within normal limits.  The physician 
indicated that the pain was believed to be due to scar tissue 
from the appendectomy, although it apparently could not be 
confirmed.

Because of ongoing abdominal pain, the veteran underwent a 
computerized tomography (CT) scan of the abdomen conducted by 
a private physician in November 2001.  The private physician 
could not palpate any abnormalities in the veteran's lower 
abdomen.  Nor was there any evidence of hernia. 

The veteran testified before the undersigned in July 2003.  
At that time, he indicated that he was employed on a full-
time basis for the city, doing general labor.  He indicated 
that he took Tylenol and Advil to alleviate pain associated 
with his appendectomy scar.  He also stated that he missed 
approximately one day of work per month because of pain 
associated with that area.  

He also testified that the scar did not require salves or 
ointments in order to prevent ulceration or other topical 
abnormalities.  He stated that he had been in his current job 
for 14 years, and that prior thereto he had been employed by 
several printing companies.  He terminated his employment 
with the latter because the company apparently went out of 
business.  He did not indicate that the disability at issue 
prevented him from accomplishing any of the physical 
requirements of his current employment.

The veteran then underwent a VA gastrointestinal examination 
in February 2004.  The purpose of this was to determine 
whether any abnormalities other than the scar previously 
noted resulted from his inservice appendectomy.  He was noted 
to have a history of gastroesophageal reflux disease that was 
not related to the 
disability at issue.  The examiner observed a 3 1/2  inch scar 
in the right lower quadrant that was well-healed.  The scar 
was mildly tender to palpation, but there was no guarding, no 
rigidity, and no rebound tenderness.  Nor was there any 
organomegaly.  The hernial orifices were normal.  

The examiner indicated that he had reviewed the veteran's 
claims file in conjunction with the examination.  His 
assessment was that the veteran did not suffer from any 
gastrointestinal disorder as a result of his appendectomy 
residuals.  He also noted that the scar was very well-healed, 
free of discharge or drainage or any positive mass or 
herniation.  


Analysis

The foregoing indicates that the veteran's service-connected 
appendectomy scar was no more than 10 percent disabling under 
schedular criteria in effect prior to August 30, 2002.  In 
this regard, the scar has not been observed to be poorly 
nourished with repeated ulceration; therefore, the provisions 
of 38 C.F.R. § 4.118, DC 7803 are not for application.  
Similarly, the disability at issue has not been noted to 
result in limitation of function of the part affected.  
38 C.F.R. § 4.118, DC 7805.  

Instead, the disability must be evaluated under the 
provisions of 38 C.F.R. § 4.118, DC 7804 previously in 
effect.  Under those criteria, superficial, tender and 
painful scars on objective demonstration shall be evaluated 
as 10 percent disabling, but not more.  Such is the case 
here.  The veteran's service-connected appendectomy scar has 
not been shown to be any more than superficial in nature, and 
tender and painful from time to time.  As such, the Board 
finds no reasonable basis upon which to predicate a grant of 
the benefit sought under the schedular criteria previously in 
effect.  

Notwithstanding the foregoing, however, the question remains 
as to whether the criteria now in effect warrant an 
evaluation in excess of that currently assigned for the 
disability at issue.  The veteran's appendectomy scar has not 
been shown to be deep or resulting in limited motion.  Thus, 
the provisions of 38 C.F.R. § 4.118, DC 7801 are not for 
application.  Similarly, the scar at issue does not cover an 
area of 144 square inches or greater and has not been shown 
to be unstable.  Thus, the provisions of 38 C.F.R. § 4.118, 
DC 7802 and 7803 also are inapplicable.  

Nor has the scar been shown to limit the function of the 
affected part.  As such, the provisions of 38 C.F.R. § 4.118, 
DC 7805 are not for application.  Instead, the provisions of 
38 C.F.R. § 4.118, DC 7804 regarding scars that are 
superficial (that is, not associated with underlying soft 
tissue damage) and painful shall be evaluated as 10 percent 
disabling.  There is no provision currently for a higher 
schedular evaluation under that DC.  Thus, the 10 percent 
disability rating in effect for the veteran's service-
connected appendectomy scar is the maximum schedular rating 
warranted under both the old and present schedular criteria.  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (CAVC) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right knee disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

Although the veteran testified at his personal hearing before 
the undersigned that he misses approximately one day of work 
per month as a result of this disorder, he also indicated 
that he had been employed in his current capacity for 
approximately 14 years, and he did not indicate that he was 
unable to accomplish the ordinary tasks associated with his 
employment.  As such, it appears that the 10 percent 
evaluation currently assigned fully contemplates the minimal 
time that the veteran loses at work.

Absent evidence of either marked interference with employment 
or frequent periods of hospitalization for the disability at 
issue, there is no basis upon which to predicate a referral 
of the case for consideration of an extraschedular rating by 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  

The Board finds that the evidence in this case is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Entitlement to an evaluation in excess of 10 percent for an 
appendectomy scar is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



